Case 1:05-cv-01670-SEB-TAB Document 712 Filed 03/17/21 Page 1 of 9 PageID #: 18910




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION
      1100 WEST, LLC,

                    Plaintiff,
                                                 Case No: 1:05-cv-1670-SEB-TAB
             v.

      RED SPOT PAINT & VARNISH
      CO., INC.,

                    Defendant


                      PLAINTIFF 1100 WEST, LLC’S
                         REPLY IN SUPPORT OF
              MOTION TO ENFORCE SETTLEMENT AGREEMENT
                   AND RESPONSE IN OPPOSITION TO
                COLUMBIA STREET’S MOTION TO DISMISS


        Columbia Street argues at length that this Court cannot exercise its jurisdiction

     over 1100 West’s Motion to Enforce Settlement Agreement because Columbia

     Street is not a party to the litigation, but it ignores that (a) it was created by and

     for the Settlement Agreement, and (b) it explicitly agreed to submit to this Court’s

     jurisdiction. It cites no authority supporting its argument that discovery is not a

     proper part of a proceeding enforcing a settlement agreement. Furthermore, it ad-

     vances a patently unreasonable interpretation of the Settlement Agreement with

     its claim that the only thing that matters is the Completion Certificate—ignoring

     the work that had to be completed for that certificate to be issued.

        For all the reasons outlined in 1100 West’s Memorandum of Law in Support of

     Motion to Enforce Settlement Agreement, 1100 West respectfully asks that this

     Court deny Columbia Street’s motion to dismiss and order limited discovery to
Case 1:05-cv-01670-SEB-TAB Document 712 Filed 03/17/21 Page 2 of 9 PageID #: 18911




     enable 1100 West to determine whether Columbia Street has complied with its re-

     sponsibilities under the Settlement Agreement.

                                           ARGUMENT

     1. This Court has jurisdiction to enforce the Settlement Agreement.

         1.1 All parties to the Settlement Agreement—including Columbia Street—
             agreed to submit to this Court’s jurisdiction.
         Columbia Street makes much of the fact that it was not a party to the underly-

     ing litigation. It conveniently ignores two facts: (1) Columbia Street was an entity

     created as part of the Settlement Agreement;1 and (2) Columbia Street explicitly

     agreed to the jurisdiction of this Court.

         Charles Storms was the President and Chairman of the Red Spot Board and

     was later designated the Shareholders’ Agent when Fujichem acquired Red Spot.

     Pursuant to the express terms of the Settlement Agreement, Storms created, and

     was the sole manager of, Columbia Street Holding Company, LLC. Columbia

     Street Holding Company, LLC, in turn, created, and was the sole member of, Co-

     lumbia Street Partners, LLC.

         Given the straight line from Red Spot to Columbia Street (via the Settlement

     Agreement), it is disingenuous to act as though Columbia Street is a stranger to

     this litigation. Furthermore, it cannot seriously be claimed that enforcement of the

     Settlement Agreement can be avoided by an entity created specifically by and for

     that same agreement. All the cases cited by Columbia Street in its effort to avoid

     enforcement of the agreement to which it was a signatory are readily distinguish-

     able because none of those cases involve an entity that was created as part of the

     settlement agreement itself. See Abbot Labs. v. CVS Pharmacy, Inc., 290 F.3d 854, 858


     1      Columbia Street accuses 1100 West of “obfuscat[ing]” the entity from which 1100 West
            seeks discovery. (Dkt. 710, p. 2.) Rather than obfuscation, 1100 West was endeavoring to
            maintain the confidentiality of the Settlement Agreement. Those concerns are resolved
            now that the Court has ordered the unsealing of the Settlement Agreement. [Dkt. 711.]

     Page | 2
Case 1:05-cv-01670-SEB-TAB Document 712 Filed 03/17/21 Page 3 of 9 PageID #: 18912




     (7th Cir. 2002) (district court lacked jurisdiction over CVS Revco and CVS Corp.

     where the only entity still in the class at the time of settlement agreement was the

     wholly separate entity, CVS Pharmacy); David A. Bovino P.C. v. MacMillan, No. 12-

     cv-00551-PAB-KMT, 2015 WL 3903086, at *3 (D. Colo. June 24, 2015) (district court

     lacked jurisdiction over “Bovino and the MacMillans in their individual capaci-

     ties” where “the settlement purports to be between Bovino, UBS, Kelly, and the

     MacMillans in a variety of additional capacities”); Boyles v. Visteon Corp., No. 05-

     CV-0513-CVE-SAJ, 2007 WL 1723491, at *2 (N.D. Okla. June 13, 2007) (district court

     lacked jurisdiction over Ford where settlement agreement was between plaintiff

     and Visteon Corporation and Ford did not even sign the settlement agreement);

     Private Capital Group, Inc. v. Dareus, No. 2:13-CV-18 TS, 2016 WL 199636, at *2 (D.

     Utah Jan. 15, 2016) (district court lacked jurisdiction over Plaintiff’s lenders where

     the lenders were not parties to the underlying litigation). Columbia Street has cited

     no authority for the proposition that the trial court lacks jurisdiction over an entity

     created by and for the Settlement Agreement itself.

        Moreover, Columbia Street was a signatory to the Settlement Agreement. And

     as part of the Settlement Agreement, Columbia Street agreed to submit to this

     Court’s jurisdiction:

            The Parties stipulate that any disputes arising from or relating to this
            1100 West Settlement Agreement shall be brought before the Honor-
            able Larry J. McKinney, United States District Court, Southern Dis-
            trict of Indiana, or his successor, for interpretation and/or enforce-
            ment.
     (Dkt. 698–3, p. 27.) Therefore, Columbia Street is estopped from arguing that this

     Court does not have jurisdiction to oversee the enforcement of the Settlement

     Agreement. Cf. Bovino, 2015 WL 3903086, at *3 (observing that the settlement agree-

     ment in that case “did not include any term by which the non-parties to this case

     consented to this Court’s jurisdiction”); Boyles, 2007 WL 1723491, at *2 (“Plaintiff

     Page | 3
Case 1:05-cv-01670-SEB-TAB Document 712 Filed 03/17/21 Page 4 of 9 PageID #: 18913




     has not cited any authority that would permit the Court to order Ford to do any-

     thing in reference to the settlement agreement, unless of course, Ford signed the set-

     tlement agreement and agreed to submit to this Court’s jurisdiction.”) (emphasis added).

         Columbia Street was created as part of the Settlement Agreement, pursuant to

     which it explicitly agreed to submit to this Court’s jurisdiction. Therefore, this

     Court may properly exercise jurisdiction over this matter and these parties.

         1.2 The Court does not have to have “eternal” jurisdiction to hear a dispute
             regarding a Settlement Agreement that ostensibly just reached comple-
             tion mere months ago.
         Columbia Street’s hyperbole notwithstanding, the Settlement Agreement has

     been an ongoing, living, breathing, working contract during all the years since its

     execution. The remedial work occurring under the Settlement Agreement alleg-

     edly just reached completion on October 26, 2020 (and 1100 West did not even

     learn of that ostensible fact until January 5, 2021).

         The cases cited by Columbia Street in support of its amorphous argument that

     the district court does not retain “eternal” jurisdiction are readily distinguishable. 2

     White v. Adams, No. 08-2801, 2009 WL 773877, at *1 (7th Cir. Mar. 25, 2009) (district

     court lacked jurisdiction to consider enforcement of settlement agreement where

     it explicitly surrendered jurisdiction on March 11, 2008, and motion to enforce was

     filed two months later); McCall-Bey v. Franzen, 777 F.2d 1178, 1186–87 (7th Cir.

     1985) (finding that district court cannot exercise jurisdiction over a settlement

     agreement pursuant to FRCP 60(b) because such authority could theoretically last

     forever and holding that “[i]f the parties want the district judge to retain jurisdic-

     tion they had better persuade him to do so” explicitly in the order of dismissal


     2      Columbia Street cites Kokkonen v. Guardian Life Insurance Co. in support of its argument
            regarding jurisdiction, but in Kokkonen (unlike the instant case), the district court did not
            explicitly retain jurisdiction. 511 U.S. 375, 380–81 (1994). The Court even noted that “[t]he
            situation would be quite different” if the order of dismissal had included a provision re-
            taining jurisdiction over the settlement agreement. Id. at 381.

     Page | 4
Case 1:05-cv-01670-SEB-TAB Document 712 Filed 03/17/21 Page 5 of 9 PageID #: 18914




     rather than implicitly via Rule 60(b)); Loeffel Steel Prods., Inc. v. Delta Brands, Inc.,

     No. 01 C 9389, 2013 WL 6224489, at *3 (N.D. Ill. Dec. 2, 2013) (district court declined

     to exercise jurisdiction where it had expressly retained jurisdiction for only one

     year and motion to enforce was filed more than seven years later); Brass Smith, LLC

     v. RPI Indus., Inc., 827 F. Supp. 2d 377, 382–84 (D.N.J. 2011) (district court issued

     order of dismissal pursuant to settlement agreement and elected to retain jurisdic-

     tion for only 30 days where relevant provision of settlement agreement required

     Defendant to stop making, selling, and shipping a product because that obligated

     the Defendant to cease certain conduct “and to do so forever”).

         Columbia Street argues that this Court does not have “eternal” jurisdiction

     over the Settlement Agreement, but it fails to state when it would draw that line.

     In this case, given that the Settlement Agreement contemplated years of ongoing

     remediation work that had a finite end date, it is patently reasonable and permis-

     sible for this Court to exercise its jurisdiction over the matter. Columbia Street has

     offered no on-point authority to the contrary.

         For all these reasons, this Court has jurisdiction over 1100 West’s Motion to

     Enforce Settlement Agreement.

     2. Conducting discovery is a proper piece of an action to enforce a settlement
        agreement.
         Citing no authority in support of its position, Columbia Street baldly claims

     that this Court cannot exercise its jurisdiction to authorize 1100 West to conduct

     discovery. Columbia Street is wrong.3 It claims that “conducting discovery to de-

     termine whether a non-party has breached a Settlement Agreement is far different




     3      Columbia Street sets up a straw man by claiming that it has never “attempted to repudiate
            or backout [sic] of the Settlement Agreement.” (Dkt. 710, p. 4.) 1100 West is not making
            such an allegation, nor are those the only ways Columbia Street could have failed to fulfill
            its obligations under the Settlement Agreement.

     Page | 5
Case 1:05-cv-01670-SEB-TAB Document 712 Filed 03/17/21 Page 6 of 9 PageID #: 18915




     from an enforcement action,” (dkt. 710, p. 4), though it offers no authority in sup-

     port of that claim.

        Kelly v. Wengler is directly on point with the instant case. 979 F.Supp.2d 1237

     (D. Idaho 2013), aff’d on other grounds, 822 F.3d 1085 (9th Cir. 2016). While Columbia

     Street makes a weak attempt to distinguish Kelly based on the fact that the defend-

     ant in that case conceded that it had violated the terms of the settlement agree-

     ment, that fact had no bearing on the Kelly Court’s decision to order discovery. The

     court noted that the authority of a district court to resolve disputes regarding a

     settlement agreement—the same authority retained by this Court in this case—

     “would reasonably include discovery where necessary[.]” Id. at 1241. While the

     defendant had admitted to limited violations (which it claimed had been cured),

     the plaintiffs had evidence suggesting that more violations had occurred, and the

     court found that the plaintiffs were entitled to discovery “to examine whether

     there are more violations. Only then can the Court decide on the appropriate rem-

     edy.” Id.

        Here, likewise, 1100 West has evidence suggesting that Columbia Street has

     not complied with or achieved the remedial objectives incorporated within the

     Settlement Agreement. And Columbia Street continues to stonewall, refusing to

     provide the data needed to conduct a full analysis of the work that has been done.

     Under these circumstances, this Court has the authority, pursuant to its jurisdic-

     tion (to which Columbia Street has submitted) to resolve disputes under the Set-

     tlement Agreement, to order the limited discovery requested by 1100 West.

     3. Discovery is needed to determine whether Columbia Street has met the re-
        medial objectives of the Settlement Agreement.
        Columbia Street claims that the mere act of issuing the TCE Completion Cer-

     tificate is the end of the matter, full stop. Under Columbia Street’s interpretation



     Page | 6
Case 1:05-cv-01670-SEB-TAB Document 712 Filed 03/17/21 Page 7 of 9 PageID #: 18916




     of the Settlement Agreement, Columbia Street could have issued the TCE Comple-

     tion Certificate the day after the agreement was executed and its obligation would

     have been fulfilled. Clearly, that is not a reasonable interpretation of the agree-

     ment. E.g., OEC-Diasonics, Inc. v. Major, 674 N.E.2d 1312, 1315 (Ind. 1996) (contracts

     “must be read as a whole when trying to ascertain the parties’ intent”).

        When the entire Settlement Agreement is reviewed, it is readily apparent that

     there is more to Columbia Street’s obligations thereunder than the simple issuance

     of the TCE Completion Certificate. 1100 West agreed to release its claims on the

     condition that (among other things) Columbia Street would diligently perform

     and complete the remediation work pursuant to the John Connor Remedial Plan.

     Moreover, 1100 West explicitly retained its right to make demands based on “the

     failure by [Columbia Street] to implement the John Connor Remedial Plan.” (Dkt.

     698–3, p. 22–23.) The John Connor Remedial Plan—explicitly incorporated in the

     Settlement Agreement—contained remedial action objectives. (Dkt. 698–16, p. 5)

     Only if those objectives were achieved could the remediation work reasonably be

     deemed complete.

        Given the history of obstructive behavior during this litigation (as well as the

     concerning data that 1100 West has in hand), 1100 West is not willing to take Co-

     lumbia Street at its word (via the Completion Certificate) that the objectives have

     been achieved and the work is complete. Under these circumstances, 1100 West’s

     request to take limited discovery is both eminently reasonable and permissible

     pursuant to the Settlement Agreement.

                                      CONCLUSION

        This Court has jurisdiction over this matter, both because Columbia Street was

     created by and for the Settlement Agreement and because it explicitly agreed to

     submit to this Court’s jurisdiction to resolve disputes under that agreement. 1100

     West is not asking the Court to exercise “eternal” ancillary jurisdiction over these
     Page | 7
Case 1:05-cv-01670-SEB-TAB Document 712 Filed 03/17/21 Page 8 of 9 PageID #: 18917




     matters—indeed, it was just two months ago that 1100 West learned that Columbia

     Street claimed that its work under the Settlement Agreement was complete. Co-

     lumbia Street has offered no authority suggesting that discovery is improper as

     part of a settlement agreement enforcement proceeding. And a reasonable inter-

     pretation of the entire Settlement Agreement clearly shows that Columbia Street

     had to do more than merely issue a Certificate of Completion to fulfill its obliga-

     tions thereunder. For all these reasons, 1100 West is entitled to limited discovery.

        WHEREFORE, Plaintiff 1100 West requests that the Court permit 1100 West to

     conduct limited discovery as outlined in its Memorandum of Law in Support of

     Motion to Enforce Settlement Agreement, and for all other just and proper relief.

            DATED: March 17, 2021


                                               Respectfully submitted,

                                               /s/ Thomas A. Barnard
                                               Thomas A. Barnard, Atty. No. 4011-49
                                               Jayna M. Cacioppo, Atty. No 25514-49
                                               Taft Stettinius & Hollister LLP
                                               One Indiana Square, Suite 3500
                                               Indianapolis, IN 46204
                                               P: (317) 713-3500
                                               F: (317) 713-3699
                                               E: tbarnard@taftlaw.com
                                               jcacioppo@taftlaw.com

                                               Attorneys for Plaintiff, 1100 West, LLC




     Page | 8
Case 1:05-cv-01670-SEB-TAB Document 712 Filed 03/17/21 Page 9 of 9 PageID #: 18918




                                  CERTIFICATE OF SERVICE

              I certify that on March 17, 2021, I electronically filed the foregoing with the

     Clerk of the Court using the CM/ECF system.



                                                 /s/ Thomas A. Barnard
                                                 Thomas A. Barnard




     29039077v1




     Page | 9
